Citation Nr: 0619831	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  06-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease due 
to exposure to herbicides.  

2.  Entitlement to service connection for colon polyps due to 
exposure to herbicides. 

3.  Entitlement to service connection for peripheral 
neuropathy due to exposure to herbicides.  

4.  Entitlement to service connection for a skin condition 
due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Dr. D. T. 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service in the Coast Guard from July 
1971 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The issues of service connection for colon polyps, a skin 
condition, and peripheral neuropathy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In October 1994, the RO denied service connection for the 
veteran's heart disease.  He did not appeal the decision.  

2.  Some of the evidence received since the October 1994 
denial relates to an unestablished fact necessary to 
substantiate the claim.  It is neither cumulative nor 
redundant of the evidence already of record at the time of 
the October 1994 denial and it raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran's heart disease was caused by his active 
military service from July 1971 to July 1975.  


CONCLUSIONS OF LAW

1.  The October 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

2.  New and material evidence has been received since the 
October 1994 RO denial of service connection for heart 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), (c) (2005).  

3.  Service connection for heart disease is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1994, the RO denied the veteran's claim for 
service connection for heart disease.  The veteran did not 
appeal the decision.  Therefore, the October 1994 RO decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d) (2005); 38 C.F.R. § 20.200, 20.302, 20.1103 
(2005).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the October 1994 denial of service 
connection for heart disease consists of birth certificates 
for the veteran's children, divorce documents for the 
veteran's spouse, the veteran's marriage certificate, 
statements of the veteran's income for pension purposes, 
duplicates of the veteran's service medical records (SMRs), 
duplicates of VA treatment records from 1986, an August 1996 
form letter from the Under Secretary for Benefits to the 
veteran about Agent Orange regulations and presumptions, a 
November 1996 statement from the veteran that he was exposed 
to Agent Orange in the United States, a November 2004 letter 
from Dr. D. S. stating that the veteran's coronary artery 
disease and peripheral neuropathy were caused by exposure to 
Agent Orange, two June 2005 statements from men who served 
with the veteran and assert he worked with herbicides, a 
January 2006 transcript from the veteran's Decision Review 
Officer (DRO) hearing, a June 2006 transcript from the 
veteran's Board video conference hearing, and the resume of 
Dr. D. T., witness at the veteran's June 2006 hearing.  

The following evidence was submitted by Dr. D. T. at the 
veteran's June 2006 Board hearing: a June 2006 letter from 
Dr. D. T., a duplicate of the veteran's Agent Orange Registry 
codesheet, a Coast Guard material stock list from March 1987, 
a May 1986 Coast Guard Aids to Navigation Manual containing 
instructions on use of herbicides, duplicates of the June 
2005 buddy statements, duplicates of the veteran's SMRs from 
1974, a May 2005 article from the journal Military Medicine, 
titled "Postservice Mortality of Air Force Veterans 
Occupationally Exposed to Herbicides during the Vietnam War: 
20 Year Follow-Up Results;" a March 2000 San Diego Union-
Tribune article titled "Report Links Agent Orange to higher 
heart disease rates," duplicates of April 1994 private 
treatment records, a duplicate of a June 1994 letter from Dr. 
D. M., duplicates of VA treatment records, and an internet 
medical article from www.pubmed.gov about deaths from 
herbicide exposure. 

With the exception of the duplicates of the veteran's SMRs, 
buddy statements, VA treatment records, private treatment 
records, and Agent Orange Registry codesheet, all the 
evidence listed above is new, in that it has not been 
submitted to VA before.  

The birth certificates, divorce documents, marriage 
certificate, income statements, August 1996 form letter from 
the Under Secretary for Benefits, and June 2005 buddy 
statements, and resume of Dr. D. T., do not pertain to the 
veteran's heart disease and therefore are not material to the 
claim.  

The Board finds that the November 2004 letter from Dr. D. S., 
the two hearing transcripts, and all the non-duplicative 
evidence submitted by Dr. D. T. are material to the veteran's 
claim.  They all pertain to his heart disease and 
specifically how his heart disease was caused by exposure to 
herbicidal chemicals while serving in the Coast Guard.  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this case, the veteran has been provided with the 
pertinent laws and regulations regarding service connection, 
the issue before the Board at this time.  He has been given 
the opportunity to submit arguments in support of his claim.  
The veteran had DRO and Board hearings where he argued that 
his heart disease should be service connected.  Consequently, 
the Board finds that the veteran would not be prejudiced by 
the adjudication of his claims at this time.  Bernard, 4 Vet. 
App. at 393.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R.  § 3.303(a) (2005).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Additional provisions apply to cases involving herbicide 
exposure in certain veterans.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The veteran did not serve in 
the Republic of Vietnam, so the presumptions in 38 C.F.R. § 
3.309(e) do not apply to him.  The Board also notes that the 
list of diseases in 38 C.F.R. § 3.309(e) does not include any 
kind of heart disease.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran has diagnoses of 
atherosclerosis and coronary artery disease.  He had a 
quintuple bypass at age 41.  He also has diagnoses of 
hypertension and angina.  Thus, he has a current disability.  

Because the presumptions for herbicide exposure do not apply 
to the veteran, the Board will consider service connection on 
a direct basis.  

At his June 2006 Board video conference hearing, Dr. D. T., a 
Chief of Occupational Medicine for the Coast Guard, provided 
compelling evidence and highly credible testimony that the 
Coast Guard used some form of herbicidal chemicals in the 
United States, that the veteran used these chemicals, and 
that his heart disease was caused by exposure to these 
chemical.  

At the June 2006 hearing, the veteran testified that as a 3rd 
class petty officer "engine man," his duties included 
mixing herbicidal chemicals in tanks for use in a high 
pressure sprayer, and spraying the chemicals in order to 
prepare for military construction on a river bank in the 
Mississippi Delta.  The veteran testified that he cleaned the 
tanks and sprayers when they became clogged.  

Dr. D. T. testified that the Coast Guard used herbicides 
containing 2, 4, 5-T and 2, 4-D until 1980.  She stated that 
2,4,5 T was replaced with Amisol 500 in 1975.  She provided a 
manual from the late 1980's which contained the Coast Guard's 
safety guidelines for spraying herbicides, which provides 
evidence that the Coast Guard used herbicides in the United 
States during the time the veteran was in the military.  She 
stated that in the 1970's, when the veteran used herbicides, 
there was no good guidance for proper safety precautions.  

Dr. D. T. stated that the veteran was in his twenties when 
his heart disease began to manifest.  The veteran does not 
have a family history of heart disease.  Dr. D. T. also 
testified that the veteran's heart disease was caused by 
occupational exposure to chemicals.  She stated that the 
Coast Guard considered his atherosclerosis to be an 
occupationally related illness.  

Dr. D. T. is found by the Board to be qualified to testify as 
to the Coast Guard's use of herbicidal chemicals and their 
relation to the veteran's heart disease and her testimony 
provides competent medical evidence of a link between the 
veteran's heart disease and exposure to herbicides.  

Dr. D. T. believed there was a link between heart disease and 
exposure to herbicides.  She noted that the most significant 
deaths in veterans exposed to herbicides in the Operation 
Ranch Hand studies were from atherosclerotic heart disease.  
The Military Medicine article Dr. D. T. provided states that 
the risk of death caused by circulatory system disease 
increased significantly among enlisted ground crew workers in 
Operation Ranch Hand.  Dr. D. T. compared the veteran's work 
with herbicides to what the enlisted ground crews did during 
Operation Ranch Hand.  

In this regard, the following diseases are associated with 
herbicide exposure for purposes of the Vietnam presumption: 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  For purposes of the presumption, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset. Id.  

A heart disorder is not cited in the list of presumptive 
disease associated with herbicide exposure for purposes of 
the Vietnam presumption, providing evidence generally against 
the claim by Dr. D. T. that this disorder may reasonably be 
associated with herbicide exposure in the Mississippi.  
However, the United States Court of Appeals for the Federal 
Circuit has held that, even when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that the provisions set forth in Combee are applicable in 
cases involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).  

The critical issue in this case is whether the veteran's 
apparent extensive chemical exposure during service with the 
Coast Guard (perhaps more exposure than a typical serviceman 
in Vietnam due to the veteran's occupation during service), 
was the cause of his current heart disorder. 

The Board finds Dr. D. T.'s testimony and the evidence she 
has provided to be highly probative.  The Board also finds 
the veteran's testimony regarding his duties while on active 
duty to be credible.

The veteran's private physician, Dr. D. S., wrote to VA in 
November 2004.  He stated that there is a recent association 
with increased risk of coronary artery disease in people 
exposed to herbicides.  Dr. D. S. stated that the veteran was 
considered to be at low to moderate risk, since he had no 
family history of heart disease.  He opined that the 
veteran's development of peripheral neuropathy and serious 
heart disease at a young age was the result of exposure to 
herbicides.  Dr. D. S.'s letter is found to be entitled to 
some probative weight.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  However, the Board must find that the 
post-service medical record, as a whole, is in favor of the 
claim for service connection for heart disease.  38 U.S.C.A. 
§ 5107(b).  The appeal is granted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in October 2004 and January 2005, as well as 
information provided in the November 2005 statement of the 
case(SOC), the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the November 2005 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the May 2005 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
October 2004 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the January 
2005 VCAA letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
October 2004 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  The RO will be responsible for addressing any 
notice defect with respect to the disability rating and 
effective date elements when effectuating the award.  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, available VA medical 
records, available private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board observes that the January 2005 VCAA notice letters 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must pertain to the reason why the claim was previously 
denied.  Therefore, there is no prejudice to the veteran.  
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  



ORDER

Entitlement to service connection for a heart disorder is 
granted.  


REMAND

The veteran has a current diagnosis of peripheral neuropathy 
and has a history of it dating back to his early twenties, 
soon after he left active service.  Dr. D. T. testified 
mainly about heart disease, however, she stated that the 
veteran's peripheral neuropathy and skin condition were also 
caused by exposure to chemicals in service.  Dr. D. S. stated 
in November 2004 that the veteran's peripheral neuropathy was 
caused by exposure to herbicides.  The Board finds her 
opinion on these issues is not entirely clear based on the 
current record.  Further, the veteran has not had a VA 
examination since July 1994.  His medical records are not 
recent, and aside from testimony at the veteran's hearing, 
there is no current medical evidence of a skin condition or 
colon polyps.  

Based on the current record, the Board is unable to determine 
whether the veteran's peripheral neuropathy is related to his 
military service or his exposure to chemicals during military 
service.  The Board is also unable to determine the current 
severity of the veteran's skin condition and colon polyps, 
and whether they are related to his service or his exposure 
to chemicals during service.  Therefore, a remand is required 
to for a medical opinion.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding how a disability rating and an 
effective date would be assigned should the claim be granted.  
As these questions are involved in the present appeal, the 
veteran should be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if an increased 
rating is awarded, and also includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following actions:

1. The RO should arrange for the veteran 
to be scheduled for appropriate 
examinations to determine whether the 
veteran has a skin condition and colon 
polyps.  Then, the examiner(s) should 
assess the current severity of and state 
an opinion as to whether it is as likely 
as not that the veteran's: (1) skin 
condition, (2) colon polyps and (3) 
peripheral neuropathy were caused by the 
veteran's military service or exposure to 
herbicidal chemicals during military 
service from July 1971 to July 1975.  The 
examiner(s) should reconcile any opinions 
given with the evidence of record and 
provide a complete rationale.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner(s) should fully explain 
his opinion.  If the examiner(s) cannot 
provide the requested opinion without 
resorting to speculation, the report 
should so state.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal. If the 
disposition of either issue remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


